439 F.2d 494
Shelby COLLINSv.UNITED MINE WORKERS OF AMERICA WELFARE AND RETIREMENT FUND OF 1950, W. A. Boyle, Josephine Roche, C. W. Davis, trustees, Appellants.
No. 23234.
United States Court of Appeals, District of Columbia Circuit.
Argued June 12, 1970.
Decided August 14, 1970.

Appeal from the United States District Court for the District of Columbia; Alexander Holtzoff, Judge, 298 F.Supp. 964.
Mr. Harold H. Bacon, Washington, D. C., for appellants; Messrs. Welly K. Hopkins and Joseph T. McFadden, Washington, D. C., were on the brief for appellants.
Mr. Joseph H. Newlin, Arlington, Va., for appellee.
Before WRIGHT, LEVENTHAL and MacKinnon, Circuit Judges.
LEVENTHAL, Circuit Judge:


1
This is an appeal from a judgment of the District Court ordering the appellant Fund to pay a pension to appellee Collins. Collins, like appellants in Roark et al. v. Boyle, 439 F.2d 497, decided today, had applied for a pension and been rejected on the ground that his last employment in the coal industry was not with a signatory employer. The District Court held this requirement invalid as being arbitrary and capricious. We affirm for the reasons set forth in our Roark opinion.


2
Affirmed.